 In the Matter of THESMITHS BLUFF REFINERY OF THEPURE OILCOMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MA-CHINISTS,PETITIONERandLOCAL UNION B-479, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFL, PETITIONERCase Nos. 16-R-2257, 16-R-2274,1 16-B-2289, 16-R-2296, and16-R-297.Decided August 24,1948DECISIONDIRECTION OF ELECTIONANDORDERUpon petitions duly filed, a consolidated hearing was held beforea hearing officer of the National Labor Relations Board.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand arehereby affirmed .2Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affectingcommerceexists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The International Association of Machinists, herein called the IAM,seeks three separate units of employees of the Employer, comprising,1The IAM moved to withdraw its petitionin Case No.16-R-2274 duringthe course ofthe hearing.The RegionalDirectorapprovedthe withdrawalbefore theclose of thehearing.:The Oil WorkersInternational Union moved to dismisseach petitionfiled herein.Forthe reasons set forthbelow in thesection entitled"The appropriateunit" this motion isgranted with respect to the petitions filed by theInternationalAssociationof Machinists,but denied as to the petitionfiled by theInternationalBrotherhoodof ElectricalWorkers.*Chairman Herzog and Members Murdock and Gray.79 N. L. R. B., No. 9.51 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespectively, employees in the "welding department," testers in thelaboratory, and painters.United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry, Local 195,herein called the Pipefitters, seeks substantially the same unit of em-ployees in the "welding department" sought by the IAM.LocalUnion B-479, International Brotherhood of Electrical Workers, AFL,herein called the IBEW, seeks a unit of electricians.OilWorkersInternational Union, Local 228, CIO, herein called the OWIU, con-tends that none of the units sought by the other unions herein is appro-priate because of the history of collective bargaining on a compre-hensive basis, and because each of the units is inappropriate evenabsent the bargaining history.The sevenelectricianssought as a separate unit by the IBEW per-form only electrical work.They are separately supervised, and havean assigned space for storage of their tools and materials.Transferinto or out of the electrical department is very rare.The electri-cians are paid substantially more than are ordinary laborers, andabout the same rate as other craftsmen at the refinery receive.Be-cause the electricians form a well recognized, apprenticeable craftgroup, such as has previously been recognized as an appropriate unitin this industry, we believe that they may, if they so desire, constitutea separate unit.3They may also continue to function as part of theproduction and maintenance unit in which, for more than 8 years, theyhave been included.4We shall, therefore, direct an election amongall electricians of the Employer, including trainees in the electricaldepartment, but excluding clerical employees and supervisors.Weshallmake no unit determination, however, pending the outcome ofthis election.If the electricians select the IBEW, they will be takento have indicated their desire to constitute a separate unit; if theyselect the OWIU, they will be taken to have indicated their desire toremain part of the unit now represented by the OWIU.The 21testersperform routine laboratory testing, being supervisedand trained by a chief chemist, an assistant chief chemist, and 7 chem-ists, allof whom are professionally trained.There are 10 No. 1 test-ers, and11 No. 2 testers in the laboratory, all paid less than welders,electricians, and other recognized craftsmen in the refinery.The3 SeeMatter of RichfieldOil Corporation,59 N L. R. B. 1554 ;Matter ofStandard OilCompany ofCalifornia,58 N L R B. 560 The OWIU contends that the failure of theIBEW to seekinstrument men alongwith the electriciansindicatesthe inappropriatenessof the electricians' unitThereisno merit in thiscontention, as we generallyexcludeinstrument men from electricians'units when the parties are in dispute.See, for example,Matter ofMathiesonAlkali Works (Inc.),67 N. L R. B. 716;Matter of Standard Oil Com-pany of New Jersey,61 N L R B. 1344.4The OWIUhas bargained for all employees at the refinery,exceptthe machinists, andthe IAM hasbargained for the machinists in a separate unit, since 1940, following consentelections conducted in 1939 THE SMITHS BLUFF REFINERY53line of advancement in the laboratory is from trainee to No. 2 testertoNo. 1 tester.The training period required for promotion fromtrainee toNo. 2 tester is 1 year; that necessary to become a No. 1testerdepends on the aptitude and diligence of the particular em-ployee.Because wedo not believe, on the basis of these facts, thatthe testers are craft employees, and because of the long history of col-lective bargaining at the refinery in a broader unit, which includedthe testers, we find that the unit of testers sought by the IAM is inap-propriate for the purposes of collective bargaining.5We shall dismissthe IAM's petition in Case No. 16-R-2257.The"welding department"includes six welders, five steelworkers,one burner, one blacksmith, two welding trainees and one steelworkertrainee.For some purposes, including supervision, these employeesare considered by the Employer to be a single department; it is super-vised by an assistant maintenance foreman.For other purposes, how-ever, including wage rates and seniority lists, the welders, thesteelworkers, the blacksmith, and the burner constitute separate de-partments; they are carried on the Employer's pay roll as separate de-partments, and the contracts between the Employer and the OWIUhave listed each category as a separate department.The welders, thesteelworkers, and the blacksmith are all craft employees; the, burners,although paid a lower rate than the others and less skilled,,are cus-tomarily included in some craft unit.as a subsidiary group.', But theJAM seeks here to merge three crafts into one unit, rather than to,establish a pure craft unit.In addition, the unit sought is not a truedepartmental unit .6We find, accordingly, that the unit sought by the!AM in Case No. 16-R-2297 is inappropriate for the purposes of col-lective bargaining, and we shall dismiss the IAM's petition in thatcase.'The threepaintersin the maintenance department perform routinepainting work throughout the plant, working principally on tanks andmachinery.There is no painter foreman as such, an assistant mainte-nance foreman supervising the work of the painters; nor are the paint-ers considered a separate department, being grouped with carpentersand insulators for supervision purposes.In addition, the painters arepaid less than are the welders, steelworkers, electricians, and othercraft employees in the refinery.The record indicates that a trainingperiod of 2 yearsmaybe required before becoming a painter, but thereis also evidence that less than a year has been spent in training in someinstances.Under these circumstances, we do not believe that the skills5The TAM adduced no evidence that similar units of testers exist elsewhere in industrye SeeMatter ofManhattan Rubber Manufacturing Division of Raybestos-Manhattan,Inc., 71 NL. R. B. 673-7The Pipefitters,an Intervenor,sought substantially the, same unit of "welding depart-ment"employees as the IAM.809095-49-vol. 79-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the painters herein are comparable to those of journeymen painters.so as to warrant their severance from the unit established more than 8years ago.We find, therefore, that the unit of painters sought by theIAM is inappropriate for the purposes of collective bargaining.,,Weshall dismiss the IAM's petition in Case No. 16-R-2296.There remains for consideration the IAM's motion for clarificationof the unit in the mechanical department, which it now represents pur-suant to a certification by the Board's Regional Director.This motionwas referred to the Board by the hearing officer, who refused to hearany evidence of it.It is clear from our decision of April 22, 1944,9 inwhich we dismissed a petition by the IAM seeking to add machinists'helpers to the unit of machinists already represented by it, that all themaintenance helpers, including the machinists' helpers, are presentlypart of the unit represented by the OWIU.We do not, by so saying,intend to preclude further consideration of this question, if properlyraised by a petition.At that time new evidence may be presented,and will be considered, pertaining to the inclusion of machinists' help-ers in a machinist unit.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Smiths Bluff Refinery of ThePure Oil Company, Nederland, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than 30 days from thedate of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the electricians' votinggroup described in the section entitled "The appropriate unit," above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented by Local Union B-479, InternationalBrotherhood of Electrical Workers, AFL, or by Oil Workers Interna-tional Union, Local 228, CIO, for the purposes of collective bargaining,or by neither.8SeeMatterof PacificCar and Foundry Company,76 N. L.R. B. 32.eMatter ofThe Pure Oil Company (Smith's Bluff Refinery),55 N. L R. B. 1455.10Any participant in the election ,herein may,upon its prompt request toand approvalthereof by,the RegionalDirector,have its nameremovedfrom the ballot. THE SMITHS BLUFF REFINERY55ORDERIT Is HEREBY ORDERED that the petitions for investigation and certi-fication of representatives of certain of the employees of The SmithsBluff Refinery of The Pure Oil Company, Nederland, Texas, filed inCases Nos. 16-R-2257, 16-R-2296, and 16-R-2297, by InternationalAssociation of Machinists, be, and they hereby are, dismissed.